— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Meyerson, J.), rendered May 13, 1983, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony. By order of this court dated November 2, 1987, the appeal was held in abeyance and the matter was remitted to the Supreme Court, Kings County, to hear and report after a de novo suppression hearing on that branch of the defendant’s omnibus motion which was to suppress identification testimony (see, People v Ocasio, 134 AD2d 293). The court (Feldman, J.) has complied with this order and has submitted its report.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738, reh denied 388 US 924; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Kunzeman, Weinstein and Spatt, JJ., concur.